ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                 )
                                            )
Master Marine, Inc.                         )      ASBCA No. 62044
                                            )
Under Contract No. W912P8-18-P-0029         )

APPEARANCE FOR THE APPELLANT:                      A. Clay Rankin, Esq.
                                                    Rankin Law LLC
                                                    Fairhope, AL

APPEARANCES FOR THE GOVERNMENT:                    Michael P. Goodman, Esq.
                                                    Engineer Chief Trial Attorney
                                                   Thomas M. Taff, Jr., Esq.
                                                    Engineer Trial Attorney
                                                    U.S. Army Engineer District, New Orleans

                                ORDER OF DISMISSAL

      The appeal has been settled. The appeal is dismissed with prejudice.

      Dated: September 12, 2019




                                                 dministrative Judge
                                                Chairman
                                                Armed Services Board
                                                of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62044, Appeal of Master Marine, Inc.,
rendered in conformance with the Board's Charter.

      Dated:


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals